         Case 1:17-cr-00208-KPF Document 137 Filed 08/26/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                    x
                                                      :
UNITED STATES OF AMERICA
                                                      :     PRELIMINARY ORDER OF
               - v. -                                       FORFEITURE AS TO SPECIFIC
                                                      :     PROPERTIES/
EMMANUEL LAMBRAKIS,                                         MONEY JUDGMENT
                                                      :
                        Defendant.                          17 Cr. 208 (KPF)
                                                      :
----------------------------------                    x

               WHEREAS, on or about April 3, 2017, EMMANUEL LAMBRAKIS (the

“Defendant”), was charged in a one-count Indictment, 17 Cr. 208 (WHP), (the “Indictment”), with

narcotics conspiracy, in violation of Title 21, United States Code, Sections 846 (Count One);

               WHEREAS, the Indictment included a forfeiture allegation as to Count One,

seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of

any and all property constituting, or derived from, any proceeds obtained, directly or indirectly, as

a result of the offense charged in Count One of the Indictment and any and all property used, or

intended to be used, in any manner or part, to commit, or to facilitate the commission of, the offense

charged in Count One of the Indictment, including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to the commission of the offense

charged in Count One of the Indictment;

               WHEREAS, on or about May 12, 2017, the Government filed a Forfeiture Bill of

Particulars identifying the following property as subject to forfeiture as a result of the Defendant’s

commission of the offense charged in Count One of the Indictment (D.E. 18):

               a.        approximately $11,493.00 in United States currency, seized on or about
                         December 1, 2016, from the Defendant, incident to his arrest, in the vicinity
                         of 17561 Hillside Avenue, Suite 202, Jamaica, NY 11432;
            Case 1:17-cr-00208-KPF Document 137 Filed 08/26/21 Page 2 of 6




                b.     approximately $4,865.00 in United States currency, seized on or about
                       December 1, 2016, from the Defendant’s medical office located at 17561
                       Hillside Avenue, Suite 202, Jamaica, NY 11432; and
                c.     approximately $3,460.00 in United States currency, seized on or about
                       December 1, 2016, from the Defendant’s residence located at East 66th
                       Street, New York, New York 10065;
(a. through c., collectively, the “Specific Properties”);

                WHEREAS, on or about November 26, 2019, the Defendant pled guilty to Count

One of the Indictment;

                WHEREAS, the Government asserts that $3,093,000 in United States currency,

pursuant to Title 21, United States Code, Section 853, representing the amount of the proceeds

traceable to the offense charged in Count One of the Indictment that the Defendant personally

obtained;

                WHEREAS, the Government seeks the entry of a money judgment in the amount

of $3,093,000 in United States currency representing the amount of proceeds traceable to the

offense charged in Count One of the Indictment that the Defendant personally obtained;

                WHEREAS, the Government asserts that the Specific Properties represents

properties constituting, or derived from proceeds traceable to the commission of the offense

charged in Count One of the Indictment that the Defendant personally obtained;

                WHEREAS, the Government further seeks the forfeiture of all of the Defendant’s

right, title and interest in the Specific Properties, which constitutes proceeds traceable to the

offense charged in Count One of the Indictment, that the Defendant personally obtained;

                WHEREAS, the Court finds that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
          Case 1:17-cr-00208-KPF Document 137 Filed 08/26/21 Page 3 of 6




Defendant personally obtained cannot be located upon the exercise of due diligence, with the

exception of the Specific Properties; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Properties to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;

                NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                1.       As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $3,093,000 in United States

currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense

charged in Count One of the Indictment that the Defendant personally obtained, shall be entered

against the Defendant.

                2.       As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Properties

are hereby forfeited to the United States for disposition in accordance with the law, subject to the

provisions of Title 21, United States Code, Section 853.

                3.       Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture as to Specific Properties/Money Judgment is final as to the

Defendant, EMMANUEL LAMBRAKIS and shall be deemed part of the sentence of the

Defendant, and shall be included in the judgment of conviction therewith.

                4.       All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the United States Marshals Service, and
          Case 1:17-cr-00208-KPF Document 137 Filed 08/26/21 Page 4 of 6




delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New

York, New York 10007 and shall indicate the Defendant’s name and case number.

                5.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

                6.      Upon entry of this Preliminary Order of Forfeiture as to Specific

Properties/Money Judgment, the United States (or its designee) is hereby authorized to take

possession of the Specific Properties and to hold such property in its secure custody and control.

                7.      Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the defendant, claiming interest in the Specific

Properties must file a Petition within sixty (60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                8.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Properties,

(ii) shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner’s right, title or interest in the Specific Properties, the time and
         Case 1:17-cr-00208-KPF Document 137 Filed 08/26/21 Page 5 of 6




circumstances of the petitioner’s acquisition of the right, title and interest in the Specific

Properties, any additional facts supporting the petitioner’s claim, and the relief sought, pursuant to

Title 21, United States Code, Section 853(n).

               9.      Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

               10.     Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Properties pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed. All Specific Properties forfeited to the

United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the

Money Judgment.

               11.     Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               12.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable Properties, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.




                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
         Case 1:17-cr-00208-KPF Document 137 Filed 08/26/21 Page 6 of 6




              13.     The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture as to Specific Properties/Money Judgment, and to amend it as necessary, pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.




SO ORDERED:


                                                        August 26, 2021
HONORABLE KATHERINE POLK FAILLA                           DATE
UNITED STATES DISTRICT JUDGE
